Citation Nr: 1637333	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period from February 28, 2007 to July 1, 2008; higher than 30 percent for the period July 2, 2008 to May 8, 2012; and, higher than 50 percent from May 9, 2012, forward.

2.  Entitlement to a rating higher than 20 percent for a left arm sensory defect disability, gunshot wound (GSW) residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1950 to February 1956, including combat service in the Korean War.  He received the Combat Infantryman Badge and Purple Heart Medal, among other decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the RO awarded an increased rating from 10 to 30 percent for the left arm muscle group injury residuals but continued the existing 20 percent rating for the left arm sensory defect.  The rating decision also granted service connection for PTSD and assigned an initial 10 percent evaluation.  All actions were effective February 28, 2007.  

In April 2008 the Veteran submitted a notice of disagreement with regard to the 20 percent rating for left arm sensory deficit.  In May 2008, he submitted a notice of disagreement with the initial rating for PTSD.  In November 2008, the RO issued a statement of the case that erroneously listed the issues as encompassing the 30 percent rating for the muscle injury associated with the gunshot wound to the left arm, rather than the 20 percent rating for the sensory deficit associated with the gunshot wound.

In his substantive appeal, VA Form 9, received in December 2008, the Veteran checked a box indicating that he wanted to appeal all issues listed in the statement of the case; but listing the issues as entitlement to a rating in excess of 20 percent for the sensory deficit and a higher initial rating for PTSD. 

In a June 2012 rating decision, the RO increased the Veteran's PTSD evaluation to 30 percent effective July 2, 2008 and assigned a 50 percent rating effective May 9, 2012.  The Veteran has not expressed satisfaction with the ratings assigned for any of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2010, the RO issued a rating decision finding no CUE in a February 1957 decision that evaluated the muscle injury to the left arm as 30 percent disabling and a noncompensable rating for osteomyelitis of the left arm.  Later in June 2010, the Veteran's representative submitted a statement in which he expressed disagreement with these decisions.  In June 2013, the Board remanded the Veteran's CUE claim for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the statement of the case in April 2016.  The Veteran has not filed a substantive appeal and therefore the CUE issue is not before the Board. 

The Veteran and his wife testified before a Veterans Law Judge at a Board hearing at the RO in December 2010.  Thereafter, the Veteran was informed the VLJ who had conducted the hearing was no longer employed at the Board and of his right to a hearing before the VLJ who would decide his appeal.  He elected another hearing, which was held via video conference before the undersigned in March 2013.  A transcript of the hearing is in the claims file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 12, 2011, the Veteran's PTSD caused deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.




2.  From February 12, 2011 to May 9, 2012 the Veteran's PTSD caused total occupation and social impairment.   

3.  From February 12, 2011 to May 9, 2012, the Veteran had a single service connected disability rated total and additional service connected disability rated more than 60 percent.

4.  Since May 10, 2012, the Veteran's PTSD symptoms have caused occupational and social impairment with reduced reliability with productivity.

5. For the entire appeal period, the Veteran's left arm sensory defect has been manifested by impairment that is consistent with mild incomplete analysis of the radicular nerve; moderate incomplete paralysis has not been shown.  



CONCLUSIONS OF LAW

1.  Prior to February 12, 2011, the criteria for an initial evaluation of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  From February 12, 2011 to May 9, 2012, the criteria for a 100 percent rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411.

3.  From February 12, 2011 to May 9, 2012, the criteria for special monthly compensation (SMC) at the housebound rate were met.  38 U.S.C.A. §§ 1114(s), 1155 (West 2014); 38 C.F.R. § 3.350(i) (2015).

4.  Since May 10, 2012, the criteria for an evaluation of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411.

4.  A rating in excess of 20 percent for left arm sensory defect is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8513 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  A November 2007 letter satisfied the VCAA notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical and personnel records have been obtained and considered regarding the appeals.  There is no indication from the record that further development would aid in substantiating the Veteran's claims in this regard. The Veteran was afforded VA examinations in April 2008, April 2011, May 2012, October 2012, and April 2016 regarding his PTSD.  He was also afforded examinations in March 2008, March 2011, October 2012, and May 2015 for his left arm sensory defect.  There is no indication that these opinions, in the aggregate, were inadequate.  Thus, further examination is unnecessary.

In January 2011, the Board remanded the claims for additional VA examinations.  The Veteran underwent the additional examinations in March and April 2011.  

In October 2012, the Board remanded the Veteran's claims for an additional Board hearing.  A hearing before the undersigned was held in March 2013.

In June 2013, the Board remanded the Veteran's claims for procurement of outstanding VA and private treatment records and for additional VA examinations.  Private treatment records were associated with the record.  The RO attempted to procure treatment records from the Huntington VA medical center but received notice that there were no records for requested date range.  The Veteran was afforded additional VA examinations in May 2015 and April 2016. 

As such, the Board finds that there has been substantial compliance with the remand instructions.  The United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran's August 2010 and March 2013 hearings were conducted in accordance with the regulatory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the hearings, the VLJs, to include the undersigned, noted the issues on appeal and solicited information regarding the onset, severity, and current treatment and diagnoses for the Veteran's PTSD as well as the severity of his left arm sensory defect.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As there is no indication that any additional notice or assistance could aid in substantiating the claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

General Rating Principles

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Initial Rating for PTSD

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement)
or occasionally fails to maintain minimal personal hygiene (e.g., smears feces)
or gross impairment in communication (e.g., largely incoherent or mute).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

A score of 21 to 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). Id.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his PTSD symptoms are more severe than reflected in his 10 percent initial rating and subsequent 30 percent and 50 percent ratings.  See May 2008 Notice of Disagreement.  The Board finds that based on the competent evidence of record, the Veteran's PTSD symptoms more nearly proximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating for the periods prior to February 11, 2011 and after May 10, 2012; and the Veteran's PTSD symptoms manifested in total occupational and social impairment to warrant a 100 percent rating from February 11, 2011 to May 9, 2012.    

Prior to February 11, 2011

The Veteran sought treatment from VA medical centers for management of his PTSD medications but consistently declined mental health counseling.  A July 2007 VA treatment note shows that he reported nightmares, depression, and crying during the day.  He denied suicidal ideation but said that he felt more like "giving up."  He was alert, oriented, and ambulatory.  His mood was depressed, and his GAF score was 54. 

The Veteran was afforded a VA Examination in April 2008.  He reported that after his combat experience he began having frequent nightmares as well as flashbacks that occurred many times a week.  He stated that when he awoke from a nightmare he continued feeling as if he was still in Korea and it took him a while to realize that he was not actually there.  He also described having flashbacks in the context of being awake and hearing voices or screams of injured victims.  He stated that his flashbacks and nightmares became so difficult while he was in the Army that he began drinking heavily and had attempted to drown himself while stationed in Germany.  

He stated that his sleep had been disrupted since his combat experience and that he was constantly awakening.  He had frequently physically assaulted his wife during his sleep.  His temper had been "very bad" over the years, but he had gradually learned to control it.  He remained very hypervigilant and paranoid.  He was constantly checking locks on doors and windows.  He stated that he was very easily startled and would overreact if someone tapped him on the shoulder.  He described an incident when someone tapped him and his severe reaction ended with the person on the floor and his foot was on the person's neck.  

The Veteran reported that he avoided news coverage, war coverage, and any information about terrorism; because it tended to make his symptoms worse.  He described intrusive memories during the day, which caused him to lose his concentration.  He felt that the intrusive memories had worsened with age.  He described having virtually no friends and having fear of getting close to anyone, because of what happened to his friends in Korea.  He also described a rocky relationship with his wife.  

The Veteran reported that PTSD prevented him from having normal work relationship with peers.  He was never able to work for a boss and had to be self-employed.  He believed that PTSD had permanently disabled him and changed his life.  He had sought treatment on several occasions; however, the medication prescribed was intolerable and upset his stomach.  He preferred to continue "just struggling on his own."  

The examiner noted that the Veteran was alert and fully oriented.  He was neatly groomed and casually dressed.  He was pleasant and cooperative with the interview.  His speech was spontaneous and coherent with a normal rate, rhythm, and volume.  His eye contact was direct.  There was no evidence of psychomotor agitation or retardation.  His affect was constricted throughout most of the interview.  He denied current suicidal or homicidal ideation.  He also denied current hallucination or delusions.  His thought processes were goal-directed and rational.  His thought content was appropriate.  Intellectual functioning appeared to be in the average range.  His attention was intact.  His insight was good.  His judgment was functional.  There was no evidence of gross memory loss or impairment.  The Veteran's GAF score was 60.  

The examiner diagnosed chronic, moderate PTSD.  The examiner opined that the symptoms of PTSD were in the moderate range, currently; and had impaired him, both socially and occupationally, to a significant degree throughout his life.  Although he had had trials of multiple different medications for his symptoms, it appeared that he was unable to tolerate the side effects of psychotropic medications.  With regard to his mood disorder due to his general medical condition, it was less likely than not that this was the result of his military experience.  There was no evidence of ongoing drug or alcohol abuse.  He remained alert and fully oriented.  His insight and judgment were intact.  He was capable of managing funds.

A July 2008 VA treatment note indicates that the Veteran reported for a mental status examination.  The mental health service provider indicated that the Veteran was cooperative in the interview, showed no psychomotor agitation or retardation.  The Veteran's mood was mildly anxious and dysphoric when discussing symptoms while his mood brightened while discussing his garden and working out in the yard.  His affect was reactive.  His thought processes and rate and rhythm of speech were normal.  His speech was linear and goal directed.  There was no indication of hallucinations or paranoia and no suicidal or homicidal ideations.  His GAF was 55.  

In a January 2009 treatment note, a VA medical service provider reported that the Veteran looked very depressed and reported having flashbacks and hitting his wife while asleep.  He reported that on one occasion he wandered out into the backyard.  The provider reported that the Veteran was alert and oriented with a depressed and angry mood.  The Veteran denied suicidal ideation and there was no visible cognitive defect.  

In December 2009 the Veteran was involuntarily institutionalized after pulling a knife on his family; after having flashbacks of his experiences in service.  See January 2010 VA Treatment Note.  The Veteran reported that similar incidents did not occur "frequently" but that sometimes when he is touched, "he does go into a trace and will get violent."  Id.  The Veteran reported occasional nightmares where he would act out with fighting, crying, or talking once a night or less.  He reported that medications did not help with flashbacks but allowed him to sleep better.  He denied thoughts of self-harm or harm toward others.  

During the December 2010 Board hearing, the Veteran reported that he constantly had dreams related to PTSD, which cause him to wake up in the middle of the night.  He took sleeping pills to calm him.  He described an incident where he had a vision of his wartime experience.  He reported feeling severe depression as a result of his symptoms.  He reported that he felt fatigue and did not sleep well.  He thrashed around several nights a week and sometimes had night sweats.  He further reported that his symptoms caused strain on his marriage.  He argued often and his wife reported he would get very mean.  He reported a heightened startle response; panic attacks and that crowds made him nervous.

This record shows that while VA examiners generally found moderate PTSD symptoms; the Veteran had significant deficiencies in the areas of family relations and mood.  His behavior during at least one flashback, demonstrated deficiencies in the areas of thinking and judgement.  Accordingly, the Board finds that he had deficiencies in most of the areas needed for a 70 percent rating for PTSD.  38 C.F.R. § 4.130, DC 9411.  He did not meet the criteria for a 100 percent rating, because he maintained relationships with his family and appears to have been capable of self-employment; hence he did not exhibit total social and occupational impairment.

From February 11, 2011 to May 9, 2012

The medical evidence indicates that from February 11, 2011 to May 9, 2012, the Veteran's PTSD symptoms worsened causing total occupation and social impairment. 

A February 11, 2011 VA outpatient treatment note indicates that the Veteran sought medication for his PTSD symptoms.  He again declined counseling indicating that he does not like to talk about it.  He reported that while recovering from colonostomy surgery in December 2010 he was confused and thought he was back in Korea and was very upset by the flashbacks.  He also reported persistent nightmares.  He denied thoughts of harm to self or others.  His GAF score was reported as 53-55

The Veteran was afforded a VA examination in April 2011 during which the examiner recorded PTSD symptoms that were more severe than had been previously recorded in the Veteran's medical treatment records.  The examiner also reported the Veteran's GAF score as 11-20.  In addition, the reported symptoms were significantly more severe and numerous than reflected in his treatment records prior to and subsequent to the examination.  

A May 2011 VA treatment note indicates that the Veteran had severe PTSD with insomnia and anxiety.  The Veteran states that he remembers daily what he did in combat and has blood on his hands for what he had to do.  He reports quetiapine helps him sleep and helps his mood although most medications don't work for him.  He had a GAF score of 45.  

These GAF scores are indicative of total occupational impairment, inasmuch as they contemplate an inability to keep a job.  They also suggest symptoms that approximate total social impairment inasmuch as they contemplate an inability to have friends.  This level of disability obviously preceded the April 2011 examination and continued after the May 2011 treatment.  Resolving reasonable doubt in the Veteran's favor, a 100 percent rating is granted from the day following the February 11, 2011 evaluation to the day before the May 10, 2012 treatment.  The findings on those dates showed no more than moderate social and occupational impairment.

During the period when the 100 percent rating was in effect; he had additional service connected disability totaling more than 60 percent.  As such, he was entitled to SMC at the housebound rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

From May 10, 2012

The Veteran's May 10, 2012 VA examination showed an increase in occupational and social functioning.  During the  May 2012 VA psychiatric evaluation, the Veteran endorsed chronic symptoms of anxious arousal, anger and irritability, depression, defensive avoidance, intrusive experiences, dissociation, sexual concerns, tension reduction behaviors, an impaired self-reference.  His scale score from trauma indicates moderate distress as a result of traumatic experiences.  The Veteran's GAF score was 65.  

The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported being self-employed in his own home repair business but had been retired for 30 years and reported that he medically retired because of back and arm injuries and was receiving social security disability.  

He described his mood as "not good."  He stated that he had problems with irritability and moodiness every day.  He stated that with his medication he still had nightmares but they were less frequent and he was able to fall asleep after a nightmare.  He reported extreme anxiety at certain times but was unable to give a specific example.  He reported that knows when he is becoming anxious and when it happens he has to leave the situation.  He reported intermittent thoughts of suicide but said that he knew he would not follow through.  He was still able to drive.  He reported that he got along with other people for the most part and had a good relationship with his children and family.

The examiner reported that the Veteran experienced recurrent and distressing recollections of his in service stressor including images, thoughts or perceptions and recurrent distressing dreams of the events.  He also experienced intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The Veteran attempted to avoid thoughts, feelings or conversations associated with the trauma.  He also made efforts to avoid activities places or people that arouse recollections of the trauma, and experienced feelings of detachment or estrangement from others.  Further, the Veteran showed symptoms of increased arousal indicated by difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The Veteran experienced these symptoms more than once a month.  The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupations, or other important areas of functioning.  

Additional PTSD symptoms include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and daily moodiness and irritability.  The examiner reported that the Veteran is capable of managing his own financial affairs.  The examiner opined that the Veteran's reported symptoms of PTSD have been persistent without any periods of remission since his military service.     

The Veteran was afforded a VA examination in October 2012.  The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior.  

The Veteran stated that there were no changes to his symptoms since the May 2012 examination but reported that he remained on Quetiapine, which he takes at night.  While this medication had helped, the Veteran reported that the effect was wearing off.  He reported that he still falls asleep but frequently was awakened in the night in a state of distress and felt the need to hide.  He reported, "I feel threated and I don't know what to do."  He reports that he has nightmares of his war experience every night.  He also reported flashbacks while he is awake and believed he sees Koreans coming after him.  His flashbacks varied in frequency from weekly to monthly and seemed to be aggravated by external stressors.

The manifestations of the Veteran's PTSD were mostly the same as the May 2012 examination but the Veteran also showed additional symptoms including feelings of recurrence of the traumatic event, a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated.  The Veteran also exhibited a sense of foreshortened future.  The Veteran showed hypervigilance and exaggerated startle response. 

The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupations, or other important areas of functioning.  The Veteran's symptoms also included suspiciousness and mild memory loss.  The Veteran reported that his PTSD symptoms make it difficult for him to work as he is unable to concentrate or remember new things. 

During the March 2013 Board hearing before the undersigned, the Veteran reported that he repeatedly had thoughts that he was in Korea.  He reported that he used to feel very threatened and since he received a permit to carry a weapon he felt less threatened.  The Veteran's wife reported that she has come home to find him "out of it" and wandering around on several occasions.  The Veteran reported requiring medication for sleep.  He also reported flashbacks.  The Veteran's wife indicated that he cries in his sleep often.  The Veteran avoided movies that remind him of service.  His wife indicated that he was able to maintain his hygiene.  See March 2013 Hearing Transcript. 

During a December 2015 psychiatric evaluation, the Veteran again reported frequent flashbacks and nightmares from combat trauma.  He reported experiencing intense fear and feelings of helplessness during these episodes.  He reported having panic attacks.  He stated that he is not comfortable in social situations and crowds.  He reported that there were numerous triggers that cause flashbacks.  He reported feeling unsafe and paranoid in crowds.  He had frequent vague suicidal thoughts without plan or intent.  

The Veteran denied hallucinations or psychosis.  The mental health professional, L.S., MSN, ARNP, reported that the Veteran was appropriately dressed with good grooming and hygiene.  The Veteran was cooperative and engaged in the interview with appropriate eye contact.  No psychomotor agitation or retardation was noted.  His speech was fluent and normal in rate, rhythm, and tone.  He was alert and oriented to person, place, time, and situation.  His mood appeared good and affect was mood congruent.  His thought process was organized, linear, and goal directed.  His thought content revealed no evidence of auditory or visual hallucinations, delusions or paranoia, and no loose associations, tangentiality or circumstantiality.  His memory appeared grossly intact.  His insight and judgment appeared to be intact and adequate.  L.S. opined that the Veteran's symptoms still had a significant effect on his daily functioning.  He has had a partial response to medications, but still had a lot of breakthrough symptoms.

The Veteran was afforded his most recent VA Examination in April 2016.  The examiner found no indication in the available records, the clinical interview during the current examination, or the psychological test results that the symptoms of PTSD caused clinically significant impairment in current occupational and social functioning.  The Veteran reported that he had been married for over 20 years and that the marriage was going well.  He reported good relationships with his four adult daughters and a poor relationship with his one living brother because of their personal history.  He reported that he gets along fairly well with people he associates with outside of the family.  

The examiner reported that the Veteran was well groomed, alert and fully oriented.  His speech was normal in rate, tone, and syntax.  His thought content and process was unremarkable.  His mood presented as jovial with full and reactive affect.  There was no observable responsiveness to internal stimuli.  He denied hallucinations and delusions.  The Veteran also denied suicidal and homicidal ideation, intent and planning.  There was no observable impairment in attention, concentration, or memory.     

As the evidence shows that the Veteran's PTSD symptoms have been manifested by occupational and social impairment with reduced reliability and productivity as a result of frequent nightmares, bouts of depression and irritability, and difficulty sleeping, a rating of 50 percent from May 10, 2012 for PTSD, but no higher, are warranted.   

The criteria for a higher 70 percent rating since May 10, 2012 have not been shown.  The Veteran did not have deficiencies in the area of family relations as shown by the satisfactory relationship with his wife.  Deficiencies in the area of judgement and thinking were not reported.  The Veteran had some impairment in the areas of work and mood; but examiners found these deficiencies to be in the moderate range as contemplated in the cirteria for the 50 percent rating; hence the Veteran did not have symptoms equivalent to those in the 70 percent criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran did not attempt schooling, but there is nothing in the record to suggest that his level of impairment would be greater than his impairment in the area of work.   The Veteran was able to maintain self-employment, he reported occasional strain in his marital and familial relationships but indicated that he typically got along well with others.  The Veteran consistently denied homicidal, suicidal ideation, hallucinations and delusion.  He reported that he was able to maintain his personal hygiene and the evidence shows no indication that his speech was intermittently illogical, obscure, or irrelevant.  In addition, the VA examination reports and VA treatment records show that the Veteran's GAF scores were on average between the 51 to 60 range typically indicating "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.

In sum, the Board finds that based on the competent evidence of record, the Veteran's PTSD symptoms more nearly proximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating for the periods prior to February 11, 2011 and after May 10, 2012, and the Veteran's PTSD symptoms manifested in total occupational and social impairment to warrant a 100 percent rating from February 11, 2011 to May 9, 2012.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

Increased Rating for Left Arm Sensory Defect

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id. 

The Veteran's left arm sensory defect due to residuals of a gunshot wound is rated under Diagnostic Code 8513.  Under DC 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity. 38 C.F.R. § 4.124a. Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity. Severe neuropathy warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity. With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.  The Veteran is right handed.  Thus ratings for the minor extremity apply.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

Service treatment records show that in September 1950, during combat in Korea, the Veteran sustained a penetrating wound of the upper left arm that resulted in a compound comminuted fracture of the left humerus with radial nerve involvement.  This was reportedly from shell fragments.  The wound was initially debrided.  He was received at an evacuation hospital several days later and then transferred to a hospital in the United States, where he remained until April 1951.  He was then released to general duty.  He was re-hospitalized in July 1951, and underwent excision and secondary closure of the scar on the upper left arm.  An X-ray showed no osteomyelitis.  He was discharged in August 1951.  In May 1952, the fracture was found to be well healed, but the Veteran complained of arm pain.  There were reports of old osteomyelitis, although an X-ray in May 1952 was interpreted as showing no osteomyelitis.  In October 1955, he underwent removal of a superficial bone chip.

At his initial VA examination in December 1956, the Veteran reported that he had been employed by a home improvement company since his discharge from service.  He had received no treatment since service, but continued to experience pain when performing heavy lifting in the cold.  On neurologic examination, coordination was normal.  Deep tendon reflexes were "moderately active" and equal, bilaterally.  Biceps strength was difficult to obtain, bilaterally, but appeared to be minus one on each side.  Triceps strength was plus each; and radial and ulnar nerve reflexes were also plus.  There was a circular anesthesia and analgesia of the upper left arm reaching as far as the wrist.

The diagnosis was residuals of a gunshot wound of the left upper arm manifested by cutaneous sensory defect in the area of the left dorsal and medial cutaneous brachial nerves but with no motor impairment that could be attributed to any nerve damage.

VA has granted separate ratings for the muscle injury to the left arm, currently evaluated as 40 percent disabling; and for the neurologic impairment, which is the subject of this appeal.

During a March 2008 VA Examination, the Veteran reported that he sometimes had severe sharp pain that shot from his left shoulder down to his hand and fingertips with no aggravating or precipitating factors.  The pain was usually associated with numbness.  He also reported associated weakness of his left hand and lack of endurance.  He reported an inability to lift any objects more than 30 pounds and reported he could not hold his arm in abducting position for a prolonged time.  The Veteran stated that this occasional sharp, shooting pain appeared once a day or two to three times a week.  It lasted several minutes and was alleviated with rest or pain medications.  He reported that he had physical therapy in the 1950s while in service but had not had any other physical therapy.  

Upon objective examination, the Veteran's deep tendon reflexes were +2 over 4 and equal bilaterally for triceps and patella.  His deep tendon reflexes were decreased bilaterally for biceps and brachioradialis.  During strength testing there was a decrease in strength for biceps and triceps bilaterally with strength of 4/5.  However, his grip strength is good bilaterally.  Finger flexors and finger abductor strength was consistent with his age and bilaterally equal.  Sensation to pinprick and light touch was normal and equal bilaterally with the exception of a circumferential area around his scar on the left arm.  His pronator drift was normal and finger-to-nose test was satisfactory.  

The examiner reported that the Veteran's current symptomatology is of mixed etiologies.  The majority of Veteran's weakness for bilateral elbow flexors most likely resulted from his non service-connected bilateral rotator cuff tear.  The examiner concluded that the Veteran's left arm muscle injury is stable by nature. 

The Veteran was also afforded a VA sensory examination in March 2011.  During examination, the Veteran reported constant pain at a level of 6 out 10 and reported that the pain increases to a 7-8 and lasted about 2 hours.  Sensory examination showed nonspecific neurologic decreased sensation pattern with variable 2 pin point differentiation.  The Veteran was able to distinguish between sharp and dull over 75% of the time.  There was no gross deficit in coordination and no tremors were noted.  The Veteran's electro diagnostic studies were normal - showing no evidence of focal or generalized neuropathy or left cervical radiculopathy.  

The examiner reported that the Veteran's remote gunshot wound to the left arm with radial nerve injury claimed as paralysis of all radicular nerve groups had resolved causing no residuals and no limitations.  The examiner found that the normal electro diagnostic study negates a diagnosis of neurological impairment or paralysis.  The examiner further reasoned that the lack of atrophy and equal bilateral strength negates diagnosis of muscle injury.  

The Veteran underwent a sensory evaluation at the Emerald Coast Center for Neurological Disorders in May 2011.  The Veteran reported pain and weakness in the area of his old GSW. His sensory was found to be intact.  His deep tendon reflexes were trace (1+) in the left triceps and biceps.

EMG and NCV testing of the median motor nerve showed normal distal onset latency, normal amplitude, and normal conduction velocity.  The left ulnar motor nerve showed normal distal onset latency, and normal conduction velocity.  The left radial anti sensory nerve showed normal distal peak latency, normal amplitude and normal conduction velocity.  The left medial/ulnar palm comparison nerve showed prolonged distal peak latency, normal amplitude, normal distal peak latency, normal amplitude, and normal onset latency difference.  The left abd poll brev muscle showed slightly increased spontaneous activity.  The left triceps muscles showed decreased motor unit amplitude, slightly increased polyphasic potentials and diminished recruitment.  All muscles showed no evidence of electrical instability.  

The Veteran also underwent a VA sensory examination in October 2012.  The examiner reported that the Veteran's left arm sensory deficit healed without objective residuals.  The Veteran reported a worsening peripheral nerve condition with pain in the upper arm and numbness and tingling in the left hand.  The Veteran reported moderate, constant pain and numbness in the left upper extremity.  

On examination, the Veteran had full (5/5) muscles strength in left arm elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  The Veteran showed normal reflexes in the left triceps.  The Veteran's sensory examination for the left arm was normal.  All nerves of the upper extremity and radicular groups were normal.

The examiner indicated that the April 2011 EMG study was normal and showed no evidence of focal or generalized neuropathy or left cervical radiculopathy.  "An EMG/NCV done at a different location in May 2011 was consistent with those findings.  Left triceps shows diminished recruitment increased polyphasics and amplitude consistent with remote gunshot wound injury." 

In a February 2013 Letter, Dr. T.M. reported that the Veteran has nerve damage as a result of his in-service left arm shrapnel wound.  Dr. T.M. reported significant deformity, emaciation of the left biceps and thick scar tissue around the arm.  He reported the Veteran was unable to abduct his left shoulder over 50 degrees.  He reported significant weakness, 3/5, in internal and external rotation.  Elbow flexion was weak at 2/5.  Left hand grip was 2/5.  Dr. T.M. stated, "It seems likely the deformed, nearly unusable left arm has led to early degeneration of the right arm."     

The Veteran was afforded an additional VA examination in May 2015 for residuals of his left arm gunshot wound.  The examination showed no weakened movement due to disease or injury of the peripheral nerves.  


Although Dr. T.M. reported a more severe level of left arm disability than the VA examinations; the doctor did not consider the diagnostic testing that showed the affected nerves were not significantly impaired or the examinations showing a much higher level of functioning.  For these reasons, the doctor's report and opinions are of little probative value.

The Veteran has also testified that his left arm is essentially useless; but repeated and detailed examinations have not shown this to be the case.  The Veteran retains significant strength and reflexes.

The diagnostic testing has not shown current weakness or sensory defect.  His deep tendon reflex examinations and muscle strength tests have been normal.  The Veteran's total disability picture more closely approximates a 20 percent rating. 

The Veteran has reported significant pain shooting down his left arm.  See December 2010 Hearing Transcript.   He has also reported that he continuously drops things and often does not know that he has dropped them until they hit the floor.  During the March 2013 Board Hearing, the Veteran reported that his left arm nerve damage causes pain down his left arm to his hands and fingers.  He also reported a weakened grip.  He further reported almost complete loss of feeling in his left arm.  The Veteran is competent to report these symptoms; but they are not consistent with the objective testing, which the Board finds to be of more probative value.

VA examiners have found that the Veteran's left arm pain and symptoms are related to his non-service connected bilateral rotator cuff injuries.  His electro diagnostic studies and sensory examinations indicate normal peripheral nerve functioning.  The preponderance of the medical evidence, which shows that the Veteran's left arm pain is not a result of sensory defect, must be afforded more probative weight than the Veteran's lay statements. 

The Board also notes that residuals of a left arm GSW have also been assigned a separate rating for muscle injury.  The left arm disability symptoms that are not attributable to sensory defect are contemplated by his separate rating assigned under DC 5305.  

In sum, a higher rating of 30 percent is not warranted because the objective evidence does not show moderate incomplete paralysis.  

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD and left arm sensory defect are fully contemplated by the schedular rating criteria.  Regarding PTSD the Veteran reports irritability, nightmares, flashbacks, avoidance, and sleep trouble.  Regarding his left arm sensory defect, the Veteran reported tingling, numbness, and weakness.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case there is no indication that the combined 50 percent rating is inadequate or does not contemplate the current level of disability.

The Board has also considered whether the Veteran is entitled to special monthly compensation based on his need for aid and attendance.  See December 2010 Hearing Transcript.  However, SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C.A. § 1114 (s); 38 C.F.R. 
§ 3.350(i).  The Veteran does not qualify.  38 U.S.C.A. § 1114 (West 2014); 
38 C.F.R. §§ 3.350, 3.352 (2015). 

Finally, the Veteran has not asserted, and the record does not show, that his service connected disabilities have rendered him unemployable.  In fact, the record shows that the Veteran was self-employed and retired over 30 years ago as a result of non service-connected disabilities.  See May 2012 VA Examination Report.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








						(CONTINUED ON NEXT PAGE)
ORDER

For the period from February 28, 2007to February 11, 2011, an initial rating of 70 percent for PTSD, is granted.

For the period from February 11, 2011 to May 9, 2012, a 100 percent rating for PTSD is granted.

For the period from February 11, 2011 to May 9, 2012, SMC at the housebound rate is granted.

From May 10, 2012, a rating of 50 percent for PTSD, is granted.


Entitlement to an increased rating for left arm sensory defect is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


